On December 18,2012, the Defendant was sentenced to COUNT I: Ten (10) years in the Montana State Prison, with none of that time suspended for criminal endangerment, a felony. This sentence shall run concurrently with the sentence imposed in Yellowstone County in Cause No. DC-09-119. It is further ordered that the Defendant shall be designated as a persistent felony offender pursuant to Section 46-18-501, MCA.
On May 2, 2013, the Defendant’s Application for review of that sentence was to be heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr. The State was not represented.
Before hearing the Application, the Defendant’s Counsel, Ed Sheehy, advised the Division that there were pending motions before District Court Judge Blair Jones and asked to withdraw the Defendant’s Application for Review of Sentence at this time. The Defendant acknowledged that he understood the request made on behalf of his Counsel and agreed with his Counsel’s request.
Therefore, it is the unanimous decision of the Division that the Application for Review of Sentence shall be dismissed without prejudice, so that in the event the motions that are currently before the District Court are ruled upon at a later date, the Defendant can have an opportunity to make his application if he wishes to do so once there is a final sentence.
Done in open Court this 2nd day of May, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.